DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on February 8, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “forming a conformal layer and a filling layer comprising a low voltage region portion overlying the stack of low voltage gate precursor layers, a high voltage region portion overlying the supporting layer, and a boundary region portion filled in a slit of the boundary region between the stack of low voltage gate precursor layers and the slanted sidewall of the supporting layer; and performing an etching back process to the filling layer and the conformal layer to expose an upper surface of the stack of low voltage gate precursor layers and leaving the boundary region portion with a reduced height”, as recited in independent claim 11; “forming and patterning a first supporting layer over the substrate in the high voltage region; forming a second supporting layer over the substrate in the low voltage region and on the first supporting layer in the high voltage region; performing an etching process to the second supporting layer and the first supporting layer to remove the second supporting layer from the low voltage region and to form a slanted sidewall in the boundary region”, as recited in independent claim 17 and “forming a supporting layer over the high voltage transistor device and extending laterally and vertically beyond an uppermost surface of the isolation structure; performing an etching process to the supporting layer to form a slanting sidewall extending from the substrate to over the isolation structure; depositing a conformal polysilicon layer over the supporting layer wherein a bottommost surface of the conformal polysilicon layer extends beneath an uppermost surface of the isolation structure; and performing an etching process wherein the conformal polysilicon layer and supporting layer form a first polysilicon component disposed over and contacting the substrate alongside the isolation structure”, as recited in independent claim 21.
Claims 12-16, 18-20, 22-30 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811